          Case 20-41332             Doc 1             Filed 03/10/20 Entered 03/10/20 01:26:19                            Main Document
                                                                   Pg 1 of 44
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
 Eastern
 ____________________              Missouri
                      District of _________________
                                       (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                           Check if this is an
                                                                                                                                             amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s name                         Patton Mining LLC
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           None.
                                           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer              2     6      4    0   2   7   2    5
                                           ___ ___ – ___ ___ ___ ___ ___ ___ ___
                                                                                   1
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                            Metropolitan Square Building
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street

                                            211 North Broadway, Suite 2600
                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                            St. Louis                      MO          63102
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            St. Louis City
                                           ______________________________________________
                                           County
                                                                                                        Deer Run Mine
                                                                                                        _______________________________________________
                                                                                                        Number     Street

                                                                                                        12051 N. 9th Avenue
                                                                                                        _______________________________________________

                                                                                                        Hillsboro                    IL        62049
                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                 www.foresight.com
                                           ____________________________________________________________________________________________________


6.   Type of debtor                         Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 1
             Case 20-41332              Doc 1     Filed 03/10/20 Entered 03/10/20 01:26:19                                Main Document
                                                               Pg 2 of 44
Debtor
                 Patton Mining LLC
                _______________________________________________________                          Case number (if known)_____________________________________
                Name



                                          A. Check one:
7.    Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              2 ___
                                             ___ 1 ___
                                                    2 ___
                                                       1

8.    Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                          Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                               insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                               4/01/22 and every 3 years after that).
                                                           
                                                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet, statement
                                                               of operations, cash-flow statement, and federal income tax return or if all of these
                                                               documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                               for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                           Chapter 12

9.    Were prior bankruptcy cases          No
      filed by or against the debtor
      within the last 8 years?             Yes.    District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                                District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

10.   Are any bankruptcy cases             No
      pending or being filed by a                            See Rider 1                                                       Affiliate
      business partner or an               Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                      District _____________________________________________ When                __________________
      List all cases. If more than 1,                                                                                          MM / DD / YYYY
      attach a separate list.                       Case number, if known ________________________________


     Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
               Case 20-41332              Doc 1        Filed 03/10/20 Entered 03/10/20 01:26:19                                Main Document
                                                                    Pg 3 of 44
    Debtor
                   Patton Mining LLC
                  _______________________________________________________                            Case number (if known)_____________________________________
                  Name




    11.   Why is the case filed in this        Check all that apply:
          district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                   immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                   district.

                                                A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

    12.   Does the debtor own or have           No (See attached Rider 2.)
          possession of any real                Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
          property or personal property            needed.
          that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
          attention?
                                                           It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                            What is the hazard? _____________________________________________________________________

                                                           It needs to be physically secured or protected from the weather.

                                                           It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                            attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                            assets or other options).

                                                           Other _______________________________________________________________________________



                                                        Where is the property?_____________________________________________________________________
                                                                                   Number          Street

                                                                                   ____________________________________________________________________

                                                                                   _______________________________________        _______     ________________
                                                                                   City                                           State       ZIP Code


                                                        Is the property insured?
                                                           No
                                                           Yes. Insurance agency ____________________________________________________________________

                                                                  Contact name     ____________________________________________________________________

                                                                  Phone            ________________________________




                Statistical and administrative information



    13.   Debtor’s estimation of               Check one:
          available funds                       Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                                1-49                             1,000-5,000                             25,001-50,000
    14.   Estimated number of                   50-99                            5,001-10,000                            50,001-100,000
          creditors1
                                                100-199                          10,001-25,000                           More than 100,000
                                                200-999

                                                $0-$50,000                       $1,000,001-$10 million                  $500,000,001-$1 billion
    15.   Estimated assets2                     $50,001-$100,000                 $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                                $100,001-$500,000                $50,000,001-$100 million                $10,000,000,001-$50 billion
                                                $500,001-$1 million              $100,000,001-$500 million               More than $50 billion

1   The Debtors' estimated number of creditors is provided on a consolidated basis.
2 The   Debtors' estimated assets are provided on a consolidated basis.
     Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 3
            Case 20-41332                  Doc 1         Filed 03/10/20 Entered 03/10/20 01:26:19                                  Main Document
                                                                      Pg 4 of 44
Debtor           Patton Mining LLC
                 _______________________________________________________                               Case number (if known)_____________________________________
                 Name



                                                 $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
16.   Estimated liabilities3                     $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                                 $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                                 $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion


              Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of                  The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                                     petition.
      debtor
                                                    I have been authorized to file this petition on behalf of the debtor.

                                                    I have examined the information in this petition and have a reasonable belief that the information is true and
                                                     correct.


                                                I declare under penalty of perjury that the foregoing is true and correct.

                                                                   03/09/2020
                                                    Executed on _________________
                                                                MM / DD / YYYY


                                                 /s/ Robert D. Moore
                                                     _____________________________________________
                                                                                                                Robert D. Moore
                                                                                                               _______________________________________________
                                                    Signature of authorized representative of debtor           Printed name

                                                           President
                                                    Title _________________________________________




18.   Signature of attorney
                                                 /s/ Richard W. Engel, Jr.
                                                     _____________________________________________             Date           03/09/2020
                                                                                                                             _________________
                                                     Signature of attorney for debtor                                        MM   / DD / YYYY



                                                     Richard W. Engel, Jr.
                                                    _________________________________________________________________________________________________
                                                    Printed name
                                                     Armstrong Teasdale LLP
                                                    _________________________________________________________________________________________________
                                                    Firm name
                                                     7700 Forsyth Boulevard, Suite 1800
                                                    _________________________________________________________________________________________________
                                                    Number     Street
                                                    St. Louis
                                                    ____________________________________________________           MO
                                                                                                                   ____________ 63105
                                                                                                                                ______________________________
                                                    City                                                           State        ZIP Code

                                                    314-621-5070
                                                    ____________________________________                           rengel@atllp.com
                                                                                                                   __________________________________________
                                                    Contact phone                                                  Email address



                                                    34641
                                                    ______________________________________________________ MO
                                                                                                           ____________
                                                    Bar number                                             State




3 The   Debtors' estimated liabilities are provided on a consolidated basis.




  Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
         Case 20-41332             Doc 1            Filed 03/10/20 Entered 03/10/20 01:26:19   Main Document
  Fill in this information to identify the case and this filing:
                                                                 Pg 5 of 44

 Debtor Name         Patton Mining LLC

 United States Bankruptcy Court for the:                   Eastern District of Missouri
                                                                        (State)
 Case number (If known):



                                              Rider 1
               Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition
in the United States Bankruptcy Court for the Eastern District of Missouri for relief under chapter 11 of
title 11 of the United States Code. The Debtors have moved for joint administration of these cases
under the case number assigned to the chapter 11 case of Foresight Energy LP.


         Debtor Name
    •    Foresight Energy LP
    •    Adena Resources, LLC
    •    Akin Energy LLC
    •    American Century Mineral LLC
    •    American Century Transport LLC
    •    Coal Field Construction Company LLC
    •    Coal Field Repair Services LLC
    •    Foresight Coal Sales LLC
    •    Foresight Energy Employee Services Corporation
    •    Foresight Energy Finance Corporation
    •    Foresight Energy GP LLC
    •    Foresight Energy Labor LLC
    •    Foresight Energy LLC
    •    Foresight Energy Services LLC
    •    Foresight Receivables LLC
    •    Hillsboro Energy LLC
    •    Hillsboro Transport LLC
    •    LD Labor Company LLC
    •    Logan Mining LLC
    •    Mach Mining, LLC
    •    Macoupin Energy LLC
    •    MaRyan Mining LLC
    •    M-Class Mining, LLC
    •    Oeneus LLC
    •    Patton Mining LLC
    •    Seneca Rebuild LLC
    •    Sitran LLC
    •    Sugar Camp Energy, LLC
    •    Tanner Energy LLC
    •    Viking Mining LLC
    •    Williamson Energy, LLC




                                                            Rider 1
       Case 20-41332     Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19 Main Document
                                               Pg 6 of 44
        On October 29, 2019, each of the entities listed below (collectively, “Murray Energy”) filed a
petition in the United States Bankruptcy Court for the Southern District of Ohio for relief under chapter
11 of title 11 of the United States Code. Murray Energy is an affiliate of the Debtors, but
administration of Murray Energy’s chapter 11 cases is wholly separate from the cases of the
Debtors. For the avoidance of doubt, the Debtors do not intend to seek joint administration of their
cases with Murray Energy’s cases.


                             Debtor Name                                      Case Number
   •   Murray Energy Holdings Co.                                               19-56885
   •   AMCA Coal Leasing, Inc.                                                  19-56886
   •   AmCoal Holdings, Inc.                                                    19-56889
   •   American Compliance Coal, Inc.                                           19-56893
   •   American Energy Corporation                                              19-56897
   •   American Equipment & Machine, Inc.                                       19-56901
   •   American Mine Services, Inc.                                             19-56903
   •   American Natural Gas, Inc.                                               19-56907
   •   AmericanHocking Energy, Inc.                                             19-56912
   •   AmericanMountaineer Energy, Inc.                                         19-56916
   •   AmericanMountaineer Properties, Inc.                                     19-56920
   •   Anchor Longwall and Rebuild, Inc.                                        19-56925
   •   Andalex Resources, Inc.                                                  19-56932
   •   Andalex Resouces Management, Inc.                                        19-56929
   •   Avonmore Rail Loading, Inc.                                              19-56936
   •   Belmont Coal, Inc.                                                       19-56940
   •   Belmont County Broadcast Studio, Inc.                                    19-56945
   •   Canterbury Coal Company                                                  19-56949
   •   CCC Land Resources LLC                                                   19-56953
   •   CCC RCPC LLC                                                             19-56956
   •   Central Ohio Coal Company                                                19-56887
   •   Coal Resources Holdings Co.                                              19-56890
   •   Coal Resources, Inc.                                                     19-56892
   •   Consolidated Land Company                                                19-56894
   •   Consolidation Coal Company                                               19-56898
   •   Corporate Aviation Services, Inc.                                        19-56902
   •   Eighty-Four Mining Company                                               19-56904
   •   Empire Dock, Inc.                                                        19-56908
   •   Energy Resources, Inc.                                                   19-56911
   •   Energy Transportation, Inc.                                              19-56915
   •   Genwal Resources, Inc.                                                   19-56919
   •   Kanawha Transportation Center, Inc.                                      19-56922
   •   KenAmerican Resources, Inc.                                              19-56926
   •   Keystone Coal Mining Corporation                                         19-56930
   •   Maple Creek Mining, Inc.                                                 19-56935
   •   Maple Creek Processing, Inc.                                             19-56938
   •   McElroy Coal Company                                                     19-56942
   •   Mill Creek Mining Company                                                19-56946
   •   Mon River Towing, Inc.                                                   19-56948
   •   MonValley Transportation Center, Inc.                                    19-56952
   •   Murray American Coal, Inc.                                               19-56888
   •   Murray American Energy, Inc.                                             19-56891
   •   Murray American Kentucky Towing, Inc.                                    19-56896
                                                    Rider 1
    Case 20-41332    Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19    Main Document
                                          Pg 7 of 44
•   Murray American Minerals, Inc.                                      19-56900
•   Murray American Resources, Inc.                                     19-56906
•   Murray American River Towing, Inc.                                  19-56910
•   Murray American Transportation, Inc.                                19-56914
•   Murray Colombian Resources, LLC                                     19-56918
•   Murray Equipment & Machine, Inc.                                    19-56924
•   Murray Kentucky Energy, Inc.                                        19-56933
•   Murray Kentucky Energy Services, Inc.                               19-56928
•   Murray Keystone Processing, Inc.                                    19-56939
•   Murray South America, Inc.                                          19-56944
•   Murray Utah Energy Services, Inc.                                   19-56950
•   Ohio Energy Transportation, Inc.                                    19-56955
•   Ohio Valley Resources, Inc.                                         19-56958
•   OhioAmerican Energy, Incorporated                                   19-56961
•   Oneida Coal Company, Inc.                                           19-56964
•   PennAmerican Coal L.P.                                              19-56967
•   PennAmerican Coal, Inc.                                             19-56970
•   Pennsylvania Transloading, Inc.                                     19-56973
•   Pinski Corp.                                                        19-56975
•   Pleasant Farms, Inc.                                                19-56978
•   Premium Coal, Inc.                                                  19-56980
•   Southern Ohio Coal Company                                          19-56974
•   Spring Church Coal Company                                          19-56976
•   Sumburst Resources, Inc.                                            19-56977
•   T D K Coal Sales, Incorporated                                      19-56979
•   The American Coal Company                                           19-56895
•   The American Coal Sales Company                                     19-56899
•   The Franklin County Coal Company                                    19-56905
•   The Harrison County Coal Company                                    19-56909
•   The Marion County Coal Company                                      19-56913
•   The Marshall County Coal Company                                    19-56917
•   The McLean County Coal Company                                      19-56921
•   The Meigs County Coal Company                                       19-56923
•   The Monongalia County Coal Company                                  19-56927
•   The Muhlenberg County Coal Company, LLC                             19-56931
•   The Muskingum County Coal Company                                   19-56934
•   The Ohio County Coal Company                                        19-56937
•   The Ohio Valley Coal Company                                        19-56884
•   The Ohio Valley Transloading Company                                19-56941
•   The Oklahoma Coal Company                                           19-56943
•   The Washington County Coal Company                                  19-56947
•   The Western Kentucky Coal Company, LLC                              19-56951
•   Twin Rivers Towing Company                                          19-56954
•   UMCO Energy, Inc.                                                   19-56957
•   UtahAmerican Energy, Inc.                                           19-56959
•   West Ridge Resources, Inc.                                          19-56960
•   West Virginia Resources, Inc.                                       19-56962
•   Western Kentucky Coal Resources, LLC                                19-56963
•   Western Kentucky Consolidated Resources, LLC                        19-56965
•   Western Kentucky Land Holding, LLC                                  19-56966
•   Western Kentucky Rail Loadout, LLC                                  19-56968
•   Western Kentucky Resources Financing, LLC                           19-56969
                                              Rider 1
    Case 20-41332    Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19    Main Document
                                           Pg 8 of 44
•   Western Kentucky Resources, LLC                                      19-56971
•   Western Kentucky River Loadout, LLC                                  19-56972
•   Murray Global Commodities, Inc.                                      19-56981
•   Murray Energy Corporation                                            19-57017




                                              Rider 1
       Case 20-41332     Doc 1       Filed 03/10/20 Entered 03/10/20 01:26:19 Main Document
                                                  Pg 9 of 44
               On February 11, 2020, each of the entities listed below (collectively, “Murray
Metallurgical”) filed a petition in the United States Bankruptcy Court for the Southern District of Ohio
for relief under chapter 11 of title 11 of the United States Code. Murray Metallurgical is an affiliate of
the Debtors, but administration of Murray Metallurgical’s chapter 11 cases is wholly separate from the
cases of the Debtors. For the avoidance of doubt, the Debtors do not intend to seek joint
administration of their cases with Murray Metallurgical’s cases.


                             Debtor Name                                      Case Number
   •   Murray Metallurgical Coal Holdings, LLC                                  20-10390
   •   Murray Eagle Mining, LLC                                                 20-10391
   •   Murray Alabama Coal, LLC                                                 20-10393
   •   Murray Alabama Minerals, LLC                                             20-10392
   •   Murray Maple Eagle Coal, LLC                                             20-10394
   •   Murray Oak Grove Coal, LLC                                               20-10395




                                                    Rider 1
         Case 20-41332             Doc 1            Filed 03/10/20 Entered 03/10/20 01:26:19   Main Document
  Fill in this information to identify the case and this filing:
                                                                 Pg 10 of 44

 Debtor Name         Patton Mining LLC

 United States Bankruptcy Court for the:                   Eastern District of Missouri
                                                                        (State)
 Case number (If known):



                                                 Rider 2
                    Real Property or Personal Property that Needs Immediate Attention

       Question 12, among other things, asks the debtor to identify any property that poses or is
alleged to pose a threat of imminent and identifiable hazard to public health or safety.

      The above-captioned debtor (the “Debtor”) engages in the extraction, mining, and shipping of
thermal coal. The Debtor does not believe it owns or possesses any real or personal property that
poses or is alleged to pose a threat of imminent and identifiable harm to public health or safety. The
Debtor notes that it is not aware of any definition of “imminent and identifiable harm” as used in this
form.




                                                            Rider 2
 Case 20-41332          Doc 1       Filed 03/10/20 Entered 03/10/20 01:26:19                     Main Document
                                                Pg 11 of 44


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 In re:                                                   )    Chapter 11
                                                          )
 PATTON MINING LLC,                                       )    Case No. 20-[_______]
                                                          )
                          Debtor.                         )
                                                          )


                              LIST OF EQUITY SECURITY HOLDERS 1



     Equity Holders                  Address of Equity Holder                      Percentage of Equity Held

                                 Metropolitan Square Building
                                                                                                100%
Foresight Energy Labor LLC       211 North Broadway, Suite 2600
                                                                                            (Sole Member)
                                 St. Louis, Missouri 63102




 1   This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
     Bankruptcy Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case.
Case 20-41332        Doc 1      Filed 03/10/20 Entered 03/10/20 01:26:19       Main Document
                                            Pg 12 of 44



                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                                         )   Chapter 11
                                               )
PATTON MINING LLC,                             )   Case No. 20-[_______]
                                               )
                      Debtor.                  )
                                               )


                             CORPORATE OWNERSHIP STATEMENT

        Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10%
or more of any class of the debtor’s equity interest:

                   Shareholder                       Approximate Percentage of Shares Held

Foresight Energy Labor LLC                                              100%
                                                                    (Sole Member)
Case 20-41332              Doc 1          Filed 03/10/20 Entered 03/10/20 01:26:19                             Main Document
                                                      Pg 13 of 44


Fill in this information to identify the case:

Debtor Name      Patton Mining LLC
United States Bankruptcy Court for the:    Eastern         District of   Missouri
                                                                         (State)                               Check if this is an
Case number (if known):                                                                                         amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have
the 30 Largest Unsecured Claims and Are Not Insiders                 12/15


                                Name, telephone number,       Nature of the         Indicate if     Amount of unsecured claim
                                and email address of creditor claim (for example,   claim is        If the claim is fully unsecured, fill
                                contact                       trade debts, bank     contingent,     in only unsecured claim amount. If
                                                              loans, professional   unliquidated,   claim is partially secured, fill in
     Name of creditor and                                     services, and         or disputed     total claim amount and deduction
     complete mailing                                         government                            for value of collateral or setoff to
     address, including zip                                   contracts)                            calculate unsecured claim.
     code
                                                                                                    Total       Deducti Unsecured
                                                                                                    claim,      on for    claim
                                                                                                    if          value of
                                                                                                    partial     collatera
  Wilmington Trust National    Name: Brandon Bonfig           Bond Debt                                                  $472,121,609.
  Association                  Phone: 612-217-5693                                                                       38
            th
  50 South 6 Street, Suite     Email:
  1290                         bbonfig@wilmingtontrust.com
1 Minneapolis, MN 55402




    Joy Global Underground     Name: Dan Spears            Trade Debt                                                    $12,005,510.3
    Mining LLC                 Phone: 724-779-4536                                                                       2
    P.O. Box 504794            Email:
    St. Louis, MO 63150-4794   dan.spears@mining.komatsu.c
                               om
2




    Jennchem Mid-West        Name: Tony Calandra          Trade Debt                                                     $6,734,589.53
    P.O. Box 603800          Phone: (412) 559-6085
    Charlotte, NC 28260-3800 Email: tcalandra@jennmar.com
3




  Jennchem of West         Name: Tony Calandra          Trade Debt                                                       $5,917,642.79
  Kentucky Inc.            Phone: (412) 559-6085
4 P.O. Box 603800          Email: tcalandra@jennmar.com
  Charlotte, NC 28260-3800
Case 20-41332                  Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19                               Main Document
                                                    Pg 14 of 44


                                 Name, telephone number,       Nature of the         Indicate if     Amount of unsecured claim
                                 and email address of creditor claim (for example,   claim is        If the claim is fully unsecured, fill
                                 contact                       trade debts, bank     contingent,     in only unsecured claim amount. If
                                                               loans, professional   unliquidated,   claim is partially secured, fill in
     Name of creditor and                                      services, and         or disputed     total claim amount and deduction
     complete mailing                                          government                            for value of collateral or setoff to
     address, including zip                                    contracts)                            calculate unsecured claim.
     code
                                                                                                     Total      Deducti Unsecured
                                                                                                     claim,     on for    claim
                                                                                                     if         value of
                                                                                                     partial    collatera
    Fabick Mining Inc.          Name: Nick Johnson           Trade Debt
    P.O. Box 403943             Phone: 618-982-9004                                                                       $4,426,649.21
    Atlanta, GA 30384-3843      Email:
                                nicholas.johnson@fabickminin
5                               g.com




    Natural Resource Partners Name: Greg Wooten                Royalty
    LLP                       Phone: 304-302-2357                                                                         $3,672,524.00
    372 Park Lane             Email: gwooten@wpplp.com
    Herrin, IL 62948
6




  International Belt Sales Name: Jeffrey Hurt                  Trade Debt                                                 $3,357,347.91
  LLC                      Phone: 440-724-1616
  29425 Chagrin Boulevard, Email: jeffreychurt@aol.com
7 Suite 300
  Pepper Pike, OH 44122


    BankDirect Capital          Name: Luther J. Grafe        Insurance
    Finance                     Phone: 877-226-5456                                                                       $3,211,538.00
    11191 Illinois Route 185    Email:
    Hillsboro, IL 62049         lgrafe@bankdirectcapital.com
8




  United Central Industrial     Name: Henry Looney           Trade Debt
  Supply                        Phone: 276-623-5872                                                                       $2,546,439.45
  P.O. Box 71206                Email:
9                               henry.Looney@unitedcentral.n
  Chicago, IL 60694-1206
                                et

  Dewind One Pass               Name: Steve McCullick          Trade Debt
  Trenching LLC                 Phone: 616-875-7580                                                                       $2,316,000.00
          th
  9150 96 Avenue                Email:
1                               steve@dewindonepass.com
  Zeeland, MI 49464
0



  John Fabick Tractor           Name: Nick Johnson           Trade Debt
  Company                       Phone: 618-982-9004                                                                       $2,283,204.53
1 364 Lisbon Street             Email:
1 P.O. Box 369                  nicholas.johnson@fabickminin
  Canfield, OH 44406-0369       g.com
Case 20-41332             Doc 1        Filed 03/10/20 Entered 03/10/20 01:26:19                              Main Document
                                                   Pg 15 of 44


                               Name, telephone number,       Nature of the         Indicate if     Amount of unsecured claim
                               and email address of creditor claim (for example,   claim is        If the claim is fully unsecured, fill
                               contact                       trade debts, bank     contingent,     in only unsecured claim amount. If
                                                             loans, professional   unliquidated,   claim is partially secured, fill in
     Name of creditor and                                    services, and         or disputed     total claim amount and deduction
     complete mailing                                        government                            for value of collateral or setoff to
     address, including zip                                  contracts)                            calculate unsecured claim.
     code
                                                                                                   Total      Deducti Unsecured
                                                                                                   claim,     on for    claim
                                                                                                   if         value of
                                                                                                   partial    collatera
    WPP LLC                   Name: Greg Wooten              Royalty
    372 Park Lane             Phone: 304-302-2357                                                                       $2,243,341.00
    Herrin, IL 62948          Email: gwooten@wpplp.com

1
2




  Heritage Cooperative Inc. Name: John Richards            Trade Debt                                                   $1,875,855.83
  P.O. Box 71735            Phone: 330-308-5020
  Chicago, IL 60694-1735 Email:
1                           jrichards@heritagecooperative.
3                           com




    R.M. Wilson Inc.          Name: Pat Popicg            Trade Debt                                                    $1,806,832.38
    46226 National Road       Phone: 304-232-5860 (o)
    St. Clairsville, OH 43950 Email: ppopicg@rmwilson.com
1
4




  Mine Supply Company         Name: Bob Purvis               Trade Debt
  2853 Ken Gray Boulevard,    Phone: 214-358-5500                                                                       $1,677,073.20
1 Suite 4                     Email:
5 West Frankfort, IL 62896    bob.purvis@purvisindustries.co
                              m

  State Electric Supply Co. Name: John Spoor             Trade Debt
  P.O. Box 603800           Phone: 304-523-7491                                                                         $1,544,700.81
1 Charlotte, NC 28260-3800 Email:
6                           john.spoor@stateelectric.com



    Fuchs Lubricants Co.     Name: Steve Williams            Trade Debt
    P.O. Box 952121          Phone: 724-216-6143                                                                        $1,314,315.04
    St. Louis, MO 63195-2121 Email:
                             steve.williams@fuchs.com
1
7
Case 20-41332                 Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19                               Main Document
                                                   Pg 16 of 44


                                Name, telephone number,       Nature of the         Indicate if     Amount of unsecured claim
                                and email address of creditor claim (for example,   claim is        If the claim is fully unsecured, fill
                                contact                       trade debts, bank     contingent,     in only unsecured claim amount. If
                                                              loans, professional   unliquidated,   claim is partially secured, fill in
     Name of creditor and                                     services, and         or disputed     total claim amount and deduction
     complete mailing                                         government                            for value of collateral or setoff to
     address, including zip                                   contracts)                            calculate unsecured claim.
     code
                                                                                                    Total      Deducti Unsecured
                                                                                                    claim,     on for    claim
                                                                                                    if         value of
                                                                                                    partial    collatera
    Jennmar Services           Name: Tony Calandra          Trade Debt
    P.O. Box 405655            Phone: 412-559-6085                                                                       $1,305,241.81
    Atlanta, GA 30384-5655     Email: tcalandra@jennmar.com

1
8




    Flanders Electric Motor    Name: Shawn Collins            Trade Debt
    Service                    Phone: 812-867-7421                                                                       $1,265,929.61
    654 Main Street            Email:
    Rockwood, PA 15557         scollins@flandersinc.com
1
9




  Joy Global Conveyors Inc. Name: Dan Spears            Trade Debt
  P.O. Box 504794           Phone: 724-779-4536                                                                          $1,200,406.79
  St. Louis, MO 63150-4794 Email:
                            dan.spears@mining.komatsu.c
2                           om
0




  Mt. Olive & Staunton Coal    Name: Patrick D. Cloud         Land Mitigation
  Co. Trust                    Phone: 618-656-4646                                                                       $1,172,936.00
  P.O. Box 742784              Email:
2                              pcloud@heylroyster.com
  Atlanta, GA 30374-2784
1



  Wallace Industrial LLC       Name: David Wallace           Trade Debt
  P.O. Box 74008932            Phone: 618-937-3440                                                                       $1,160,230.21
2 Chicago, IL 60674-8932       Email:
2                              Dwallace@wallaceelectricalsys
                               tems.com


  Mayo Manufacturing Co.       Name: Dave Mayo                Trade Debt
  Inc.                         Phone: 304-855-5947                                                                       $1,130,819.99
  P.O. Box 28330               Email:
2 St. Louis, MO 63146          david.mayo@mayowv.com
3
Case 20-41332              Doc 1       Filed 03/10/20 Entered 03/10/20 01:26:19                              Main Document
                                                   Pg 17 of 44


                               Name, telephone number,       Nature of the         Indicate if     Amount of unsecured claim
                               and email address of creditor claim (for example,   claim is        If the claim is fully unsecured, fill
                               contact                       trade debts, bank     contingent,     in only unsecured claim amount. If
                                                             loans, professional   unliquidated,   claim is partially secured, fill in
     Name of creditor and                                    services, and         or disputed     total claim amount and deduction
     complete mailing                                        government                            for value of collateral or setoff to
     address, including zip                                  contracts)                            calculate unsecured claim.
     code
                                                                                                   Total      Deducti Unsecured
                                                                                                   claim,     on for    claim
                                                                                                   if         value of
                                                                                                   partial    collatera
    RGGS Land & Minerals      Name: Bill Lawrence            Royalty
    610 Sneed Road            Phone: 205-685-5329                                                                       $1,129,873.00
    Carbondale, IL 62902      Email:
2                             blawrence@sginterests.com
4



  Wallace Electrical          Name: David Wallace            Trade Debt
  Systems LLC                 Phone: 618-937-3440                                                                       $1,116,643.37
  P.O. Box 74008932           Email:
2 Chicago, IL 60674-8932      dwallace@wallaceelectricalsyst
5                             ems.com



  Jabo Supply Corporation Name: Jay Bazemore                 Trade Debt
  P.O. Box 465             Phone: 304-736-8333                                                                          $1,114,059.72
2 West Frankfort, IL 62896 Email:
6                          jbazemore@jabosupply.com


  Polydeck Screen             Name: Peter Freissle           Trade Debt                                                  $967,619.43
  Corporation                 Phone: 864-579-4594
  P.O. Box 827                Email:
2 Pound, VA 24279             p.freissle@polydeck.com
7



  Irwin Mine and Tunneling Name: William Baker               Trade Debt                                                  $953,723.77
  Supply                   Phone: 724-852-1480
  P.O. Box 4835            Email: wbaker@irwincar.com
2 Evansville, IN 47724
8



    SNF Mining Inc.          Name: Paul Slater               Trade Debt                                                  $936,288.57
    P.O. Box 890889          Phone: 606-432-1535
    Charlotte, NC 28289-0889 Email: pslater@snfhc.com
2
9



  US United Bulk Terminals Name: Brian Miles          Port                                                               Unknown
  P.O. Box 301749          Phone: 281-457-7900
3 Dallas, TX 75303-1749    Email: UBT-
0                          AR@unitedbulkterminals.com
     Case 20-41332                 Doc 1         Filed 03/10/20 Entered 03/10/20 01:26:19                             Main Document
                                                             Pg 18 of 44


   Fill in this information to identify the case and this filing:

 Debtor Name           Patton Mining LLC

 United States Bankruptcy Court for the:                                     Eastern District of Missouri
                                                                                          (State)
 Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                      12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


           Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

    ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
    ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐     Schedule H: Codebtors (Official Form 206H)
    ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐     Amended Schedule
    ☐     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
          (Official Form 204)
    ☒     Other document that requires a declaration       List of Equity Security Holders, Corporate Ownership
          Statement, and List of Creditors Who Have the 30 Largest Unsecured Claims

         I declare under penalty of perjury that the foregoing is true and correct.

   Executed on
                                                                                     /s/ Robert D. Moore
                                        03/09/2020
                                       MM/ DD/YYYY                             Signature of individual signing on behalf of debtor
                                                                                 Robert D. Moore
                                                                               Printed name
                                                                                  President
                                                                               Position or relationship to debtor

Official Form 202               Declaration Under Penalty of Perjury for Non-Individual Debtor
Case 20-41332       Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19            Main Document
                                         Pg 19 of 44


                                     Omnibus Resolutions
                                            of the
                                 Foresight Group Companies
                                      (as Defined Below)
                            and their Respective Governing Bodies

               WHEREAS, (i) Foresight Energy GP LLC, a Delaware limited liability company
(“GP LLC”), is the general partner of Foresight Energy LP, a Delaware limited partnership
(“FELP”); (ii) FELP is the sole member of Foresight Energy LLC, a Delaware limited liability
company (“FELLC”); (iii) FELLC is the sole stockholder of each Foresight Energy Employee
Services Corporation, a Delaware corporation (“FEES Corp.”), and Foresight Energy Finance
Corporation, a Delaware corporation (“FEF Corp.”); (iv) FELLC is the sole member of
Foresight Receivables LLC, a Delaware limited liability company (“Receivables LLC”), which
is managed by a board of directors (the “Receivables LLC Board”); (v) FELLC and FEES Corp.
are the only members of Foresight Energy Services LLC, a Delaware limited liability company
(“Services LLC”), and FELLC is the manager of Services LLC; (vi) FELLC and FEES Corp. are
the only members of Foresight Energy Labor LLC, a Delaware limited liability company (“Labor
LLC”), and Services LLC is the manager of Labor LLC; (vii) FELLC is the sole member of each
of the other Delaware limited liability companies listed on Exhibit A attached hereto (the
“FELLC Other Subsidiaries”) and Services LLC is the manager of each FELLC Other
Subsidiary; and (viii) Labor LLC is the sole member of each of the Delaware limited liability
companies listed on Exhibit B attached hereto (the “Labor LLC Subsidiaries”) and Services LLC
is the manager of each Labor LLC Subsidiary;

                WHEREAS, GP LLC, FELP, FELLC, FEES Corp., FEF Corp., Receivables
LLC, Services LLC, Labor LLC, the FELLC Other Subsidiaries and the Labor LLC Subsidiaries
are referred to collectively herein as the “Foresight Group Companies”;

                 WHEREAS, FELP, in its capacity as the sole member of FELLC, acknowledges
that (i) there is a scrivener’s error in the Fifth Amended and Restated Operating Agreement of
FELLC, dated as of May 23, 2017 (the “FELLC Operating Agreement”), in that it purports to
define the term “Manager” therein as meaning “Foresight Energy Services LLC,” which if
interpreted literally would result in the circularity of FELLC’s being managed by an entity of
which FELLC is the manager, (ii) instead it was the intent of FELP at the time of adopting the
FELLC Operating Agreement that the term “Manager” therein be defined as “Foresight Energy
LP,” (iii) FELP believes that no applicable body with authority to interpret or enforce the FELLC
Operating Agreement would interpret it to enforce such scrivener’s error, and instead FELP’s
intent would control and (iv) solely if the foregoing acknowledgement would not be sufficient
for any such body to so interpret or enforce the FELLC Operating Agreement, then the approval
of these resolutions by the Board of Directors of GP LLC (the “GP LLC Board”) shall constitute
the approval by FELP (the GP LLC Board acting in its capacity as the manager of GP LLC, in its
capacity as the general partner of FELP, in its capacity as the sole member of FELLC) of a
formal amendment to the FELLC Operating Agreement that the term “Manager” therein be
revised to mean “Foresight Energy LP,” such amendment to be evidenced solely by this recital
and to be effective as of immediately prior to the effectiveness of the adoption of the resolutions
set forth below;
Case 20-41332          Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                            Pg 20 of 44


               WHEREAS, each of FELLC and FEES Corp., in their capacities as the only
members of Services LLC (the “Services Members”), acknowledge that (i) there is a scrivener’s
error in the Second Amended and Restated Operating Agreement of Services LLC, dated as of
May 23, 2017 (the “Services LLC Operating Agreement”), in that it purports to define the term
“Manager” therein as meaning “Foresight Energy Services LLC,” which if interpreted literally
would result in the impossibility of Services LLC being its own manager, (ii) instead it was the
intent of the Services Members at the time of adopting the Services LLC Operating Agreement
that the term “Manager” therein be defined as “Foresight Energy LLC,” (iii) the Services
Members believe that no applicable body with authority to interpret or enforce the Services LLC
Operating Agreement would interpret it to enforce such scrivener’s error, and instead the
Services Members’ intent would control and (iv) solely if the foregoing acknowledgement would
not be sufficient for any such body to so interpret or enforce the Services LLC Operating
Agreement, then the approval of these resolutions by the GP LLC Board and Board of Directors
of FEES Corp. (the “FEES Corp. Board”) shall constitute the approval by the Services Members
(the GP LLC Board acting in its capacity as the manager of GP LLC, in its capacity as the
general partner of FELP, in its capacity as the sole member and manager of FELLC) of a formal
amendment to the Services LLC Operating Agreement that the term “Manager” therein be
revised to mean “Foresight Energy LLC,” such amendment to be evidenced solely by this recital
and to be effective as of immediately prior to the effectiveness of the adoption of the resolutions
set forth below;

              WHEREAS, the GP LLC Board is adopting the resolutions set forth below under
the headings numbered 2 and 6 on behalf of the Foresight Group Companies in the following
capacities:

          •    With respect to GP LLC, in its capacity as the manager of GP LLC;

          •    With respect to FELP, in its capacity as the manager of GP LLC, in its capacity as the
               general partner of FELP;

          •    With respect to FELLC, in its capacity as the manager of GP LLC, in its capacity as
               the General Partner of FELP, in its capacity as the sole member and manager of
               FELLC;

          •    With respect to FEES Corp., in its capacity as the manager of GP LLC, in its capacity
               as the general partner of FELP, in its capacity as the sole member and manager of
               FELLC, in its capacity as the sole stockholder of FEES Corp;

          •    With respect to FEF Corp., in its capacity as the manager of GP LLC, in its capacity
               as the general partner of FELP, in its capacity as the sole member and manager of
               FELLC, in its capacity as the sole stockholder of FEF Corp;

          •    With respect to Receivables LLC, in its capacity as the manager of GP LLC, in its
               capacity as the general partner of FELP, in its capacity as the sole member and
               manager of FELLC, in its capacity as the sole member of Receivables LLC;




                                                   2
Doc#: US1:13598346v9
Case 20-41332          Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19          Main Document
                                            Pg 21 of 44


          •    With respect to Services LLC, in its capacity as the manager of GP LLC, in its
               capacity as the general partner of FELP, in its capacity as the sole member and
               manager of FELLC, in its capacity as the manager of Services LLC;

          •    With respect to each of Labor LLC, the FELLC Other Subsidiaries and the Labor
               LLC Subsidiaries (collectively, the “Services LLC Managed Entities”), in its capacity
               as the manager of GP LLC, in its capacity as the general partner of FELP, in its
               capacity as the sole member and manager of FELLC, in its capacity as the manager of
               Services LLC, in its capacity as the manager of such Services LLC Managed Entity;

              WHEREAS, the respective capacities of the GP LLC Board in respect of the
Foresight Group Companies set forth to in the immediately preceding recital is referred to herein
as the GP LLC Board’s “Official Capacity” with respect to each such Foresight Group Company;

              WHEREAS, the FEES Corp. Board is adopting the resolutions set forth below
under the headings numbered 3 and 6 on behalf of FEES Corp.;

               WHEREAS, the Board of Directors of FEF Corp. (the “FEF Corp. Board”) is
adopting the resolutions set forth below under the headings numbered 4 and 6 on behalf of FEF
Corp.;

              WHEREAS, the Receivables LLC Board is adopting the resolutions set forth
below under the headings numbered 5 and 6 on behalf of Receivables LLC;

                 WHEREAS, it is hereby acknowledged that (i) pursuant to the Limited Liability
Company Agreement of Receivables LLC (the “Receivables LLC Operating Agreement”), the
adoption of the resolutions set forth below under the heading numbered 5 constitutes a “Material
Action” that, pursuant to Section 4.10(c) of the Receivables LLC Operating Agreement, requires,
among other things, the approval of the Independent Directors (as defined in the Receivables
LLC Operating Agreement) until the Final Payment Date (as defined in the Receivables LLC
Operating Agreement), (ii) pursuant to Section 4.11 of the Receivables LLC Operating
Agreement, until the Final Payment Date, FELLC (in its capacity as the sole member of
Receivables LLC) is required to cause Receivables LLC to have at least one Independent
Director, (iii) the Receivables LLC Board currently comprises one director, who is not an
Independent Director, (iv) the Final Payment Date has occurred and (v) accordingly, neither the
absence of an Independent Director on the Receivables LLC Board nor the lack of approval of
any such Independent Director will invalidate the adoption of the resolutions set forth below
under the heading numbered 5 by the Receivables LLC Board as currently constituted;

               WHEREAS, pursuant to Section 6.6(b) of the Fourth Amended and Restated
Limited Liability Company Agreement of GP LLC (the “GP LLC Operating Agreement”), the
commencement of any action relating to bankruptcy by GP LLC, FELP or a material Subsidiary
(as defined in the GP LLC Operating Agreement) thereof, among other things, constitutes an
“extraordinary matter” that requires the approval of the members of GP LLC, and any such
extraordinary matter will be deemed approved by the members of GP LLC if a majority of the
Directors (as defined in the GP LLC Operating Agreement) that do not qualify as Independent



                                                   3
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                           Pg 22 of 44


Directors (as defined in the GP LLC Operating Agreement) because of their affiliation with the
members of GP LLC (the “GP LLC Non-Independent Directors”) approve such matter;

               WHEREAS, the GP LLC Non-Independent Directors wish to approve for all
purposes of Section 6.6(b) of the GP LLC Operating Agreement all of the actions approved by
the Governing Bodies on behalf of their respective Foresight Group Companies in these
resolutions (the “Extraordinary Actions”) and, accordingly, are adopting the resolutions set forth
below under the heading numbered 1;

                WHEREAS, the GP LLC Board (acting in its Official Capacity with respect to all
Foresight Group Companies other than FEES Corp., FEF Corp. and Receivables LLC), the FEES
Corp. Board (acting with respect to FEES Corp.), the FEF Corp. Board (acting with respect to
FEF Corp.) and the Receivables LLC Board (acting with respect to Receivables LLC) are
referred to collectively herein as the “Governing Bodies” with respect to such Foresight Group
Companies;

               WHEREAS, the Governing Bodies have reviewed and considered the financial
and operational condition of the their respective Foresight Group Companies and of the
Foresight Group Companies as a whole, including (which word, for all purposes of these
resolutions, shall be interpreted to be followed by the words, “without limitation”) the historical
performance of the Foresight Group Companies, the assets of the Foresight Group Companies,
the current and long-term liabilities of the Foresight Group Companies, and the coal industry and
credit market conditions, and have considered various alternatives in respect of such matters;

                WHEREAS, the Governing Bodies have received, reviewed, and considered the
recommendations of, and the materials presented by, the senior management of their respective
Foresight Group Company and such Foresight Group Company’s legal, financial, and other
outside professional advisors as to the financial condition of such Foresight Group Company and
the relative risks and benefits of pursuing a case under the provisions of chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”);

                WHEREAS, the Governing Bodies have reviewed and considered their
respective Foresight Group Company’s need for financing in connection with a chapter 11 case
under the Bankruptcy Code, and has determined that it is in the best interests of such Foresight
Group Company, its creditors, employees, equity holders, and other interested parties, for such
Foresight Group Company and certain of its subsidiaries and affiliates to enter into the DIP
Credit Agreement (as defined below) and one or more related agreements and amendments
thereto with the financial institutions from time to time party thereto, pursuant to which the
Company will obtain post-petition debtor-in-possession financing to fund their chapter 11 cases
and grant the first priority priming liens required thereby;

               WHEREAS, (i) pursuant to resolutions previously adopted by the GP LLC Board
at a meeting held on October 27, 2019 (the “Prior Resolutions”), the GP LLC Board delegated to
the Conflicts Committee (as defined in the First Amended and Restated Agreement of Limited
Partnership of FELP, dated as of June 23, 2014 and as subsequently amended) the full authority
of the GP LLC Board with respect to the approval of any matter relating to the restructuring of
the Foresight Group Companies affecting or relating to Murray Energy Corporation (“Murray


                                                 4
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19            Main Document
                                           Pg 23 of 44


Energy”) or Foresight Reserves LP (“Foresight Reserves”); (ii) pursuant to resolutions
previously adopted by the Conflicts at a meeting held on March 8, 2020 (the “Conflicts
Committee Resolutions”), the Conflicts Committee approved the filings of the Petitions (as
defined below) and any other action approved by the full GP LLC Board in connection therewith
or related or ancillary thereto, in each case to the extent required by or otherwise within the
Conflicts Committee’s authority pursuant to the Prior Resolutions; (iii) certain Ancillary
Documents (as defined below) approved herein contemplate releasing claims that the Foresight
Group Companies may have against Murray Energy, Foresight Reserves and their respective
affiliates (other than affiliates that are Foresight Group Companies) (collectively, “Affiliated
Parties”), are agreements between Foresight Group Companies, on the one hand, and Affiliated
Parties, on the other hand or otherwise may contain terms or conditions affecting or relating to
Affiliated Parties the approval of which is within the Conflicts Committee’s authority pursuant to
the Prior Resolutions (any such Ancillary Documents, “Conflicts Committee Matters
Documents”); (iv) pursuant to the Conflicts Committee Resolutions, the Conflicts Committee
approved the entry into definitive transaction agreements in respect of any Conflicts Committee
Matters Documents that are on final terms and conditions within or otherwise consistent with the
Prospective Agreements Parameters (as defined in the Conflicts Committee Resolutions), subject
to and conditioned upon the additional approval thereof by the GP LLC Board; (v) all of the
Conflicts Committee Matters Documents approved herein as Ancillary Documents are on final
terms and conditions within or otherwise consistent with the Prospective Agreements
Parameters, and the Governing Bodies wish to approve all of the Ancillary Documents in
connection with the filing of the Petitions; and (vi) pursuant to the Conflicts Committee
Resolutions, the Conflicts Committee authorized and directed senior management of the
Foresight Group Companies and their legal, financial and other outside professional advisors to
continue negotiating the MSA Agreements, Javelin Agreements and Colt Agreements (each as
defined in the Conflicts Committee Resolutions) (the “Affiliated Party Agreements”) and, for
avoidance of doubt, the Governing Bodies desire to confirm that such authorization and direction
shall remain in full force and effect after the filing of the Petitions with respect to any Affiliated
Party Agreements not approved herein as Ancillary Documents because definitive agreements
have not yet been reached with the respective counterparties thereto on final terms and
conditions that are within or otherwise consistent with the Prospective Agreements Parameters;

                 WHEREAS, prior to filing the Petitions, the Governing Bodies have determined
that it is advisable and in the best interests of the Foresight Group Companies and their
respective equity holders to amend the limited liability company agreements of each of FELLC,
Services LLC and each of the Services LLC Managed Entities (collectively, the “Amending
Companies”), in each case (i) as set forth on Exhibit C attached hereto (collectively, the “LLC
Agreement Amendments”), the terms of which hereby are incorporated by reference herein, and
(ii) effective as of immediately prior to filing the Petitions (as defined below); and

                WHEREAS, (i) none of the limited liability company agreements of any of the
Amending Companies expressly provides for the manner in which it may be amended,
(ii) pursuant to Section 18-302(f) of the Delaware Limited Liability Company Act, if the limited
liability company agreement of a Delaware limited liability company formed on or after
January 1, 2012, does not provide for the manner in which it may be amended, then it may be
amended with the approval of all of the members, (iii) pursuant to Delaware common law, in the
absence of a contract term governing amendments, any contract may be amended with the

                                                  5
Doc#: US1:13598346v9
Case 20-41332              Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19       Main Document
                                               Pg 24 of 44


consent of all of its parties, and such common law is generally interpreted in respect of Delaware
limited liability companies formed prior to January 1, 2012 to require consent of all members
and managers of such limited liability company, and (iv) accordingly, (x) the GP LLC Board is
approving the LLC Agreement Amendments in its Official Capacity with respect to each
Foresight Group Company that is a member of any Amending Company and each Foresight
Group Company that is a manager of any Amending Company formed before January 1, 2012,
and (y) the FEES Corp. Board is approving the LLC Agreement Amendments in respect of each
of Services LLC and Labor LLC on behalf of FEES Corp. in its capacity as a member of each of
Services LLC and Labor LLC.

                       NOW, THEREFORE, BE IT:

                       1. Resolutions Adopted by GP LLC Non-Independent Directors

              RESOLVED, that the GP LLC Non-Independent Directors hereby approve all of
the Extraordinary Actions set forth below for all purposes of Section 6.6(b) of the GP LLC
Operating Agreement; and be it further

                       2. Resolutions Adopted by Board of Directors of GP LLC

                             a. Chapter 11 Filings

                 RESOLVED, that the GP LLC Board, acting in its Official Capacity with respect
to each Foresight Group Company, hereby determines that it is desirable and in the best interests
of such Foresight Group Company, its equity holders, its creditors as a whole, and other parties
in interest, that such Foresight Group Company file a voluntary petition for relief (the “Petition”
and, together with the similar petitions by all other Foresight Group Companies, the “Petitions”)
and commence a case under chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the Eastern District of Missouri (the “Bankruptcy Court”); and be it further

                RESOLVED, that the GP LLC Board, acting in its Official Capacity with respect
to each Foresight Group Company, hereby authorizes, directs and empowers any member of the
GP LLC Board or any officer or other authorized person of any of the Foresight Group
Companies (each, an “Authorized Person”), acting in the name and on behalf of such Foresight
Group Company, to (i) execute and verify the Petition as well as all other ancillary documents,
and to cause the Petition to be filed with the Bankruptcy Court, and to make or cause to be made
prior to the execution thereof any modifications to the Petition or ancillary documents, and
(ii) execute, verify, and file or cause to be filed all of the petitions, schedules, lists, motions,
applications, and other papers or documents advisable, appropriate, convenient, desirable or
necessary in connection with the foregoing; and be it further

                RESOLVED, that, in connection with the filing of the Petitions, the GP LLC
Board, acting in its Official Capacity with respect to each Foresight Group Company, hereby
(i) authorizes, adopts and approves the form, terms, and provisions of the restructuring support
agreement, plan term sheet and governance term sheet (collectively, the “Ancillary Documents”),
each substantially in the form presented to the Governing Bodies, (ii) authorizes and directs the
Authorized Persons, in the name and on behalf of such Foresight Group Company, to execute
and deliver (with such changes, additions, and modifications thereto that are not outside of or

                                                     6
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                           Pg 25 of 44


inconsistent with the Prospective Agreements Parameters as the Authorized Persons executing
the same shall approve, such approval to be conclusively evidenced by such Authorized Persons’
execution and delivery thereof) each of the Ancillary Documents to which such Foresight Group
Company is a party and, upon the execution and delivery thereof by each of the other parties
thereto, cause such Foresight Group Company to perform its obligations thereunder; and be it
further

               RESOLVED, that, for avoidance of doubt, the GP LLC Board, acting in its
Official Capacity with respect to each Foresight Group Company, hereby confirms that the
Conflicts Committee’s authorization of and direction to the senior management of the Foresight
Group Companies and their legal, financial and other outside professional advisors to continue
negotiating the Affiliated Party Agreements shall remain in full force and effect after the filing of
the Petitions with respect to any Affiliated Party Agreements not approved herein as Ancillary
Documents because definitive agreements have not yet been reached with the respective
counterparties thereto on final terms and conditions that are within or otherwise consistent with
the Prospective Agreements Parameters; and be it further

                         b. Retention of Professionals

                RESOLVED, that the GP LLC Board, acting in its Official Capacity with respect
to each Foresight Group Company, hereby authorizes and directs each Authorized Person, in the
name and on behalf of such Foresight Group Company, to employ any individual and/or firm as
counsel, professionals, consultants or financial advisors to such Foresight Group Company as
such Authorized Person, or any one of them, may deem advisable, appropriate, convenient,
desirable or necessary to represent and assist such Foresight Group Company in carrying out its
duties under the Bankruptcy Code, and in connection therewith, the Authorized Persons be, and
each of them hereby is, authorized and directed, in the name and on behalf of such Foresight
Group Company, to execute appropriate retention agreements, pay appropriate retainers prior to
the filing of the Petition and to cause to be filed appropriate applications for authority to retain
the services of such individuals and firms; and be it further

                RESOLVED, that the GP LLC Board, acting in its Official Capacity with respect
to each Foresight Group Company, hereby authorizes and empowers the law firm of Paul, Weiss,
Rifkind, Wharton & Garrison LLP (“Paul, Weiss”) to represent such Foresight Group Company
as chapter 11 co-counsel and to represent and assist such Foresight Group Company in carrying
out its duties under the Bankruptcy Code, and to take any and all actions to advance such
Foresight Group Company’s rights, including the preparation of pleadings and filings in the
chapter 11 case; and in connection therewith, the Authorized Persons be, and each of them
hereby is, authorized and directed, in the name and on behalf of such Foresight Group Company,
to execute appropriate retention agreements, pay appropriate retainers prior to and immediately
upon the filing of the Petition and to cause to be filed an appropriate application for authority to
retain the services of Paul, Weiss; and be it further

              RESOLVED, that the GP LLC Board, acting in its Official Capacity with respect
to each Foresight Group Company, hereby authorizes FTI Consulting, Inc. (“FTI”) to represent
such Foresight Group Company and provide financial advisory and consulting services to such
Foresight Group Company with regard to the chapter 11 case; and in connection therewith, the


                                                 7
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19             Main Document
                                           Pg 26 of 44


Authorized Persons be, and of them hereby is, authorized and directed, in the name and on behalf
of such Foresight Group Company, to execute appropriate retention agreements, pay appropriate
retainers prior to and immediately upon the filing of the Petition and to cause to be filed an
appropriate application for authority to retain the services of FTI; and be it further

                RESOLVED, that the GP LLC Board, acting in its Official Capacity with respect
to each Foresight Group Company, hereby authorizes and empowers Jefferies LLC (“Jefferies”)
to represent such Foresight Group Company and provide certain banking advisory and
investment banking services to such Foresight Group Company with regard to the chapter 11
case; and in connection therewith, the Authorized Persons be, and each of them hereby is,
authorized and directed, in the name and on behalf of such Foresight Group Company, to execute
appropriate retention agreements, pay appropriate retainers prior to and immediately upon the
filing of the Petition, and to cause to be filed an appropriate application for authority to retain the
services of Jefferies; and be it further

                         c. Post-Petition Financing

               RESOLVED, that the GP LLC Board, acting in its Official Capacity with respect
to each Foresight Group Company, hereby authorizes, adopts and approves the form, terms, and
provisions of a proposed interim order (the “Interim DIP Order”) to which such Foresight Group
Company is or will be subject, and the actions and transactions contemplated thereby, including
the execution, delivery and performance of that certain Senior Secured Superpriority Debtor-in-
Possession Credit and Guaranty Agreement dated on or about the date that the Petition is filed
with the Bankruptcy Court (the “DIP Credit Agreement”), by and between FELLC, as a debtor
and debtor-in-possession (the “Borrower”), FELP and certain subsidiaries of FELLC, each as a
debtor and debtor-in-possession, as guarantors, the lenders from time to time party thereto, and
the administrative agent thereunder (the “DIP Agent”); and in connection therewith, the
borrowing of funds thereunder by such Foresight Group Company be, and hereby is, authorized,
adopted and approved; and in connection with the foregoing, the Authorized Persons be, and
each of them hereby is, authorized and empowered, in the name of and on behalf of such
Foresight Group Company, to take such actions and negotiate or cause to be prepared and
negotiated and to execute, deliver, perform, and cause the performance of, the Interim DIP
Order, the DIP Credit Agreement, and such other agreements, certificates, instruments,
guaranties, receipts, petitions, motions, or other papers or documents to which such Foresight
Group Company is or will be a party, including any security and pledge agreement or guaranty
agreement (collectively with the Interim DIP Order and the DIP Credit Agreement, the “DIP
Documents”), and incur and pay or cause to be paid all fees and expenses payable in connection
with the DIP Documents, in each case, in the form or substantially in the form thereof submitted
to GP LLC, with such changes, additions, and modifications thereto as the Authorized Persons
executing the same shall approve, such approval to be conclusively evidenced by such
Authorized Persons’ execution and delivery thereof; and be it further

               RESOLVED, that the GP LLC Board, acting in its Official Capacity with respect
to each Foresight Group Company, hereby determines that such Foresight Group Company will
obtain benefits from the use of collateral, including cash collateral, as that term is defined in
section 363(a) of the Bankruptcy Code (the “Cash Collateral”), which is security for certain
prepetition secured lenders (collectively, the “Secured Lenders”) party to that certain Credit and

                                                  8
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19         Main Document
                                           Pg 27 of 44


Guaranty Agreement, dated as of March 28, 2017, as amended, restated, amended and restated,
or otherwise modified or supplemented from time to time, and in effect immediately prior to the
date that the Petition is filed with the Bankruptcy Court, by and among (i) FELLC, as the
borrower, (ii) FELP and certain subsidiaries of FELLC, as guarantors, (iii) the other lenders
party thereto, (iv) The Huntington National Bank, as facilities administrative agent, (v) Lord
Securities Corporation, as term administrative agent, (vi) Goldman Sachs Lending Partners LLC,
The Huntington National Bank, Deutsche Bank Securities Inc., and Citigroup Global Markets
Inc., as joint lead arrangers and joint bookrunners, and (vii) Goldman Sachs Lending Partners
LLC, as syndication agent; and be it further

               RESOLVED, that the GP LLC Board, acting in its Official Capacity with respect
to each Foresight Group Company, hereby authorizes such Foresight Group Company, as debtor
and debtor-in-possession under the Bankruptcy Code, to provide certain adequate protection for
the Secured Lenders in connection with the DIP Documents and use of cash collateral and to
undertake any and all related transactions on substantially the same terms as contemplated under
the DIP Documents; and be it further

                RESOLVED, that the GP LLC Board, acting in its Official Capacity with respect
to each Foresight Group Company, hereby authorizes, directs and empowers each Authorized
Person, in the name and on behalf of such Foresight Group Company, to (i) grant to the DIP
Agent a security interest in and liens upon substantially all of such Foresight Group Company’s
assets, whether now owned or hereafter acquired, (ii) take any action required under any laws to
perfect the security interests of the DIP Agent under the Interim DIP Order and the other DIP
Documents, including filing or authorizing the DIP Agent to file any Uniform Commercial Code
(the “UCC”) financing statements, foreign security agreements, and pledge agreements, any
other equivalent filings, any intellectual property filings and recordation and any necessary
assignments for security or other documents in the name of such Foresight Group Company that
the DIP Agent deems advisable, appropriate, convenient, desirable or necessary, including any
such UCC financing statement containing a generic description of collateral, such as “all assets,”
“all property now or hereafter acquired,” and other similar descriptions of like import,
(iii) execute and deliver, and to record or authorize the recording of, such mortgages and deeds
of trust in respect of real property of such Foresight Group Company and such other filings in
respect of intellectual and other property of such Foresight Group Company, in each case as the
DIP Agent may reasonably request to perfect the security interests of the DIP Agent under the
Interim DIP Order and the other DIP Documents, and (iv) execute and deliver such guaranties in
favor of the DIP Agent as may be required by the terms of the DIP Credit Agreement; and be it
further

                         d. LLC Agreement Amendments

              RESOLVED, that the GP LLC Board, acting in its Official Capacity with respect
to each Foresight Group Company that is a member of any Amending Company and each
Foresight Group Company that is a manager of any Amending Company formed before
January 1, 2012, hereby approves the LLC Agreement Amendments, each such LLC Agreement
Amendment to be effective immediately prior to the filing of the first Petition to be filed by any
Foresight Group Company; and be it further



                                                9
Doc#: US1:13598346v9
Case 20-41332              Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19        Main Document
                                               Pg 28 of 44


                RESOLVED, the GP LLC Board, acting in its Official Capacity with respect to
each Foresight Group Company, hereby authorizes and directs the Authorized Persons, and any
one of them, to prepare, execute and deliver, in the name and on behalf of such Foresight Group
Company, such agreements, documents or other instruments as any Authorized Person may
deem advisable, appropriate, convenient, desirable or necessary to evidence the LLC Agreement
Amendments approved by the immediately preceding resolution; provided, that nothing in this
resolution is intended to imply that any such agreement, document or instrument is so needed,
the intent of this resolution being that the immediately preceding resolution and Exhibit C
attached hereto are, in and of themselves, sufficient to effect the LLC Agreement Amendments
approved thereby and the authority granted to the Authorized Persons in this resolution is merely
supplemental thereto should any such Authorized Person deem it advisable, appropriate,
convenient, desirable or necessary to otherwise or additionally document such LLC Agreement
Amendments; and be it further

                       3. Resolutions Adopted by Board of Directors of FEES Corp.

                RESOLVED, that the FEES Corp. Board, acting only on behalf of FEES Corp.,
hereby adopts verbatim each of the resolutions set forth above under the headings 2.a, 2.b and 2.c
(the “Bankruptcy-Related Resolutions) as if fully set forth and repeated under this heading 3,
except that each reference in the Bankruptcy-Related Resolutions to (i) “the GP LLC Board,
acting in its Official Capacity with respect to each Foresight Group Company” shall be deemed
instead to refer to “the FEES Corp. Board, acting only on behalf of FEES Corp” and (ii) “such
Foresight Group Company” shall be deemed instead to refer to “FEES Corp.”; and be it further

                RESOLVED, that the FEES Corp. Board, acting on behalf of FEES Corp., in its
capacity as a member of each of Services LLC and Labor LLC, hereby approves the LLC
Agreement Amendments in respect of Services LLC and Labor LLC, each such LLC Agreement
Amendment to be effective immediately prior to the filing of the Petition to be filed by any
Foresight Group Company; and in connection therewith the Authorized Persons be, and each of
them hereby is, authorized and directed to prepare, execute and deliver, in the name and on
behalf of FEES Corp., such agreements, documents or other instruments as any Authorized
Person may deem advisable, appropriate, convenient, desirable or necessary to evidence the LLC
Agreement Amendments approved hereby; provided, that nothing in this resolution is intended to
imply that any such agreement, document or instrument is so needed, the intent of this resolution
being that it and Exhibit C attached hereto are, in and of themselves, sufficient to effect the LLC
Agreement Amendments approved hereby and the authority granted to the Authorized Persons in
this resolution is merely supplemental thereto should any such Authorized Person deem it
advisable, appropriate, convenient, desirable or necessary to otherwise or additionally document
such LLC Agreement Amendments; and be it further

                       4. Resolutions Adopted by Board of Directors of FEF Corp.

               RESOLVED, that the FEF Corp. Board, acting only on behalf of FEF Corp.,
hereby adopts verbatim each of the Bankruptcy-Related Resolutions as if fully set forth and
repeated under this heading 4, except that each reference in the Bankruptcy-Related Resolutions
to (i) “the GP LLC Board, acting in its Official Capacity with respect to each Foresight Group
Company” shall be deemed instead to refer to “the FEF Corp. Board, acting only on behalf of


                                                   10
Doc#: US1:13598346v9
Case 20-41332              Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19   Main Document
                                                Pg 29 of 44


FEF Corp” and (ii) “such Foresight Group Company” shall be deemed instead to refer to “FEF
Corp.”; and be it further

                       5. Resolutions Adopted by the Receivables LLC Board

                RESOLVED, that the Receivables LLC Board, acting only on behalf of
Receivables LLC, hereby adopts verbatim each of the Bankruptcy-Related Resolutions as if fully
set forth and repeated under this heading 5, except that each reference in the Bankruptcy-Related
Resolutions to (i) “the GP LLC Board, acting in its Official Capacity with respect to each
Foresight Group Company” shall be deemed instead to refer to “the Receivables LLC Board,
acting only on behalf of Receivables LLC” and (ii) “such Foresight Group Company” shall be
deemed instead to refer to “Receivables LLC”; and be it further

                       6. General

                RESOLVED, that each of the Authorized Persons be, and each of them
individually hereby is, authorized, directed and empowered from time to time in the name and on
behalf of each Foresight Group Company, to (i) take such further actions and execute and deliver
such certificates, instruments, guaranties, notices, and documents as may be required or as such
Authorized Person or any one of them may deem advisable, appropriate, convenient, desirable or
necessary to carry out the intent and purpose of the foregoing resolutions, including the
execution and delivery of any security agreements, pledges, financing statements, and the like,
(ii) perform the obligations of each Foresight Group Company under the Bankruptcy Code, with
all such actions to be performed in such manner, and all such certificates, instruments,
guaranties, notices, and documents to be executed and delivered in such form, as the Authorized
Person performing or executing the same shall approve, and the performance or execution
thereof by such Authorized Person shall be conclusive evidence of the approval thereof by such
Authorized Person and by such Foresight Group Company, and (iii) pay fees and expenses in
connection with the transactions contemplated by the foregoing resolutions; and be it further

               RESOLVED, that all actions previously taken by any director, officer, employee,
manager, member, stockholder, general partner or agent of any Foresight Group Company in
connection with or related to the matters set forth in or reasonably contemplated or implied by
the foregoing resolutions be, and each of them hereby is, adopted, ratified, confirmed and
approved in all respects as the acts and deeds of such Foresight Group Company.

                                    [Remainder of Page Intentionally Blank]




                                                      11
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19   Main Document
                                           Pg 30 of 44


                                           Exhibit A
                                     FELLC Other Subsidiaries

     •    Hillsboro Energy LLC

     •    Sugar Camp Energy, LLC

     •    Macoupin Energy LLC

     •    Williamson Energy, LLC

     •    Foresight Coal Sales LLC

     •    Tanner Energy LLC

     •    Sitran LLC

     •    Seneca Rebuild LLC

     •    Oeneus LLC d/b/a Savatran LLC

     •    Adena Resources, LLC

     •    Hillsboro Transport LLC

     •    American Century Transport LLC

     •    Akin Energy LLC

     •    American Century Mineral LLC




                                               A-1
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19   Main Document
                                           Pg 31 of 44


                                          Exhibit B
                                    Labor LLC Subsidiaries

     •    Viking Mining LLC

     •    Patton Mining LLC

     •    M-Class Mining, LLC

     •    MaRyan Mining LLC

     •    Mach Mining, LLC

     •    Logan Mining LLC

     •    LD Labor Company LLC

     •    Coal Field Repair Services LLC

     •    Coal Field Construction Company LLC




                                             B-1
Doc#: US1:13598346v9
Case 20-41332          Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19             Main Document
                                            Pg 32 of 44


                                            Exhibit C
                                    LLC Agreement Amendments

                                       Foresight Energy LLC:
       The Fifth Amended and Restated Operating Agreement of Foresight Energy LLC, dated
as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                  Foresight Energy Services LLC:
       The Second Amended and Restated Operating Agreement of Foresight Energy Services
LLC, dated as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as
follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of all of the
          Members or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by all of the Members or by the Manager.”




                                                   C-1
Doc#: US1:13598346v9
Case 20-41332          Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19             Main Document
                                            Pg 33 of 44


                                    Foresight Energy Labor LLC:
       The First Amended and Restated Operating Agreement of Foresight Energy Labor LLC,
dated as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of all of the
          Members or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by all of the Members or by the Manager.”

                                       Hillsboro Energy LLC:
     The Amended and Restated Operating Agreement of Hillsboro Energy LLC, dated as of
November 14, 2011 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                      Sugar Camp Energy LLC:
      The Amended and Restated Operating Agreement of Sugar Camp Energy LLC, dated as
of November 14, 2011 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the


                                                   C-2
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                           Pg 34 of 44


          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                      Macoupin Energy LLC:
        The Third Amended and Restated Operating Agreement of Macoupin Energy LLC,
effective as of January 31, 2014 and as thereafter amended, be, and it hereby is, amended as
follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                     Williamson Energy LLC:
       The Third Amended and Restated Operating Agreement of Williamson Energy LLC,
dated as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”

                                                 C-3
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                           Pg 35 of 44


2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                    Foresight Coal Sales LLC:
      The Amended and Restated Operating Agreement of Foresight Coal Sales LLC, dated as
of November 14, 2011 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                       Tanner Energy LLC:
      The First Amended and Restated Operating Agreement of Tanner Energy LLC, dated as
of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”




                                                 C-4
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                           Pg 36 of 44


                                            Sitran LLC:
      The Third Amended and Restated Operating Agreement of Sitran LLC, dated as of
May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                       Seneca Rebuild LLC:
       The Second Amended and Restated Operating Agreement of Seneca Rebuild LLC, dated
as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”




                                                 C-5
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                           Pg 37 of 44


                                Oeneus LLC d/b/a Savatran LLC:
       The Fourth Amended and Restated Operating Agreement of Oeneus LLC d/b/a Savatran
LLC, dated as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as
follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                      Adena Resources, LLC:
       The Amended and Restated Operating Agreement of Adena Resources, LLC, dated as of
February 25, 2015 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”




                                                 C-6
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                           Pg 38 of 44


                                    Hillsboro Transport LLC:
       The Second Amended and Restated Operating Agreement of Hillsboro Transport LLC,
dated as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                               American Century Transport LLC:
       The Operating Agreement of American Century Transport LLC, dated as of April 15,
2015 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                        Akin Energy LLC:
      The Amended and Restated Operating Agreement of Akin Energy LLC, dated as of
March 12, 2015 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the


                                                 C-7
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                           Pg 39 of 44


          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                 American Century Mineral LLC:
        The Operating Agreement of American Century Mineral LLC, dated as of April 15, 2015
and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                       Viking Mining LLC:
       The Second Amended and Restated Operating Agreement of Viking Mining LLC, dated
as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”


                                                 C-8
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                           Pg 40 of 44


2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                        Patton Mining LLC:
       The Second Amended and Restated Operating Agreement of Viking Mining LLC, dated
as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                       M-Class Mining LLC:
       The Second Amended and Restated Operating Agreement of M-Class Mining LLC, dated
as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”




                                                 C-9
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                           Pg 41 of 44


                                      MaRyan Mining LLC:
       The Second Amended and Restated Operating Agreement of MaRyan Mining LLC, dated
as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                        Mach Mining LLC:
      The Second Amended and Restated Operating Agreement of Mach Mining LLC, dated as
of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                        Logan Mining LLC:
       The Second Amended and Restated Operating Agreement of Logan Mining LLC, dated
as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the


                                                C-10
Doc#: US1:13598346v9
Case 20-41332          Doc 1   Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                           Pg 42 of 44


          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                    LD Labor Company LLC:
       The Second Amended and Restated Operating Agreement of LD Labor Company LLC,
dated as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                                 Coal Field Repair Services LLC:
       The Second Amended and Restated Operating Agreement of Coal Field Repair Services
LLC, dated as of May 23, 2017 and as thereafter amended, be, and it hereby is, amended as
follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”

                                                C-11
Doc#: US1:13598346v9
Case 20-41332          Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19          Main Document
                                            Pg 43 of 44


2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”

                               Coal Field Construction Company LLC:
      The Second Amended and Restated Operating Agreement of Coal Field Construction
Company LLC, dated as of May 23, 2017 and as thereafter amended, be, and it hereby is,
amended as follows:
1. Section 9.1(a) thereof shall be amended and restated to provide in its entirety as follows:
          “(a) The Company shall be dissolved, wound up and terminated as provided
          herein upon the first to occur of the following: (i) the written consent of the
          Member or of the Manager or (ii) the occurrence of any other event or
          circumstance giving rise to the dissolution of the Company under Section 18-801
          of the Act, unless the Company’s existence is continued pursuant to the Act.
          Notwithstanding anything to the contrary herein or in the Act, no Person shall
          cease to be a member or manager of the Company upon the happening to such
          Person of any of the events of bankruptcy described in Section 18-304(1)(a)-(f) of
          the Act.”
2. A new Section 11.5 thereof shall be inserted to provide in its entirety as follows:
          “11.5 Amendments. This Agreement may be amended at any time and in any
          manner upon the approval thereof by the Member.”




                                                C-12
Doc#: US1:13598346v9
Case 20-41332      Doc 1    Filed 03/10/20 Entered 03/10/20 01:26:19           Main Document
                                        Pg 44 of 44


                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


In re:                                        )   Case No. 20-_____-____
                                              )   Chapter 11
PATTON MINING LLC                             )
                                              )
                                              )   (Joint Administration Requested)
                     Debtor.                  )
                                              )




                        VERIFICATION OF CREDITOR MATRIX

        The above named debtor hereby certifies under penalty of perjury that the attached list
containing the names and addresses of my creditors (Matrix), consisting of 504 page(s) and is
true, correct and complete.



                                           /s/ Robert D. Moore________________________
                                           Name: Robert D. Moore
                                           Title: President
                                           On behalf of the Debtors and Debtors in Possession

                                           Dated: 03/09/2020
